DETAILED ACTION
This is in response to the application filed on February 17, 2019 in which claims 1 – 18 are presented for examination.
Status of Claims
Claims 1 – 18 are pending, of which claims 1 and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 26 line 23 and page 24 line 9 state ‘backed microprocessors’ and page 30 line 15 states ‘backed processing engines.’  The examiner recommends amending these instances to read ‘ backend microprocessors’ and ‘ backend processing engines.’ Appropriate correction is required.

Claim Objections
Claims 4 – 13 are objected to because of the following informalities:  Independent claim 1 is directed to ‘An apparatus for producing a branch look-ahead (BLA) instruction disassembling, assembling, and delivering system.”  However, dependent claims 4 – 13 refer to different aspects of claim 1 in their respective 
Claims 16 and 17 are objected to because of the following informalities:  Independent claim 14 is directed to a method.  However, dependent claims 16 and 17 refer to a system of claim 14.  This appears to be a typo.  The examiner recommends amending claims 16 and 17 (as below) to refer to the method of claim 14.
Claims 1 – 13 are objected to because of the following informalities:  Independent claim 1 states ‘a BLA instruction/non-BRA instruction (BI/non-BI)’ in line 5 of page 40 and ‘BRA systems’ in line 5 of page 44.  The examiner recommends amending claim 1 to state ‘a BLA instruction/non-BLA BLA systems’ in line 5 of page 44.  Claims 2 – 13 inherit this objection based on their dependencies.  Appropriate correction is required.
Claims 14 – 18 are objected to because of the following informalities:  Independent claim 14 states ‘BRA systems’ in line 18 of page 81.  The examiner recommends amending claim 14 to state ‘BLA systems’ in line 18 of page 81.  Claims 15 – 18 inherit this objection based on their dependencies.  Appropriate correction is required.
Claims 1 – 18 are objected to because of the following informalities:  all claims present grammatical issues.  For example, independent claim 1 states “for generating BI program and non-BI program” on line 16 of page 40, “compose BI program” in line 19 of page 40, and “where in the BI disassembling, assembling, and delivering system” in lines 11 – 12 of page 41.  These limitations should read “for generating a BI program and a non-BI program,” “compose the BI program,” and “ wherein the BI .  Appropriate correction is required.

Note that grammatical issues are found in every claim.  For brevity sake, the objections are omitted here.  Due to the overwhelming number of claim objections, the examiner has provided a marked copy of Applicant’s claims below with claim objections and rejections under 35 USC 112 fixed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the basic block" in lines 12 – 13 of page 40.  There is insufficient antecedent basis for this limitation in the claim.  In this case, “the basic block” should be amended to “ a basic block.”  The same rejection applies to many instances of lack of antecedent basis such as “the next BIs” on line 3 of page 41 and “the previous or current BIs” on line 5 – 6 of page 41.  These limitations should be amended to state “
Independent claim 1 recites the limitation “to the sequentially, concurrently, and/or a single or plurality of times quickly accessible BI and non-BI caches, wherein the plurality of times quickly accessible caches are two or more times faster than NI  more quickly accessible BI and non-BI caches, wherein the plurality of times more quickly accessible caches are two or more times faster than NI fetch speed of microprocessors.”  Similar limitations are found in claims 3, 4, and independent claim 14.
Regarding claims 8, 9, 10, 12, 13, 14, 15, 16, and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Note that as above in terms of the claim objections, the amount of rejections under 35 USC 112(b) would take numerous pages to describe.  Therefore, for brevity sake, most of the rejections are omitted here.  Due to the overwhelming number of claim rejections and objections, the examiner has provided a marked copy of Applicant’s claims below with claim objections and rejections under 35 USC 112 fixed.

Examiner’s Proposals for Claim Amendments to Remedy Issues of 35 USC 112 and Claim Objections:

1. (Currently Amended) An apparatus for producing a branch look-ahead (BLA) instruction disassembling, assembling, and delivering system comprising: a BLA instruction/non-BLA instruction (BI/non-BI) disassembling system; a single or  a basic block with or without including a branch or flow control instruction required to be predicted by a branch predictor, from a software and/or assembly program for generating a BI program and a non-BI program wherein the basic block is an instruction segment with only one entry and only one exit in the program; compose a BI program comprising BIs and/or some non-BIs with additional information to access a single or plurality of the non-BIs associated to each BI if necessary; deliver the BIs from the BI program to a single or plurality of the microprocessors according to the BI fetch order while delivering the non-BIs from the non-BI program to the microprocessors according to the non-BI fetch order obtained from the associated BI; deliver a single or plurality of BIs to the branch predictor for predicting a single or plurality of locations of [[the]] next BIs in the BI program and start to deliver the next BIs to the microprocessors while continuously delivering the non-BIs associated to [[the]] previous or current BIs delivered to the microprocessors; and produce a single or plurality of branch prediction results of the BIs before completely fetching [[the]] non-BIs of the associated BIs;  wherein the BI disassembling, assembling, and delivering system is further operable to: disassemble native instructions (NIs) in a software and/or assembly program to a BI program and a non-BI program; compose a BI comprising a single or plurality of other BIs and/or non-disassembled NIs; compose a single or plurality of BIs representing a single or plurality of levels of loops in the software and/or assembly program; compose a non- other non-BIs and/or non-disassembled NIs; compose a single or plurality of non-BIs representing a single or plurality of levels of loops in the software and/or assembly program; assign BIs and non-BIs to [[the]] sequentially and/or concurrently accessible BI and non-BI main memories; access BIs and non-BIs from the sequentially and/or concurrently accessible BI and non-BI main memories to the sequentially, concurrently, and/or a  more quickly accessible BI and non-BI caches, wherein the plurality of times more quickly accessible caches are two or more times faster than NI fetch speed of microprocessors; assemble the NIs from the non-BI program and/or BI program during the NI fetch operation via a single or plurality of BI/non-BI prefetch/fetch systems; prefetch the BIs addressed by [[the]] BI prefetch/decode units to the BI caches; prefetch the BIs addressed by the BLA systems to the BI caches whenever a single or plurality of branch target addresses is obtained from a single or plurality of BLA branch prediction units in the BLA systems or a single or plurality of interrupt processing units in the backend microprocessors; terminate the BI prefetch after continuously prefetching BIs from both of [[the]] predicted and non-predicted paths one or more times to the BI caches; decode the prefetched BIs for prefetching the associated non-BIs and for prefetching variable-length native instructions (NIs) to the BI caches; fetch the BIs addressed by [[the]] BI fetch/decode units to the BLA systems; fetch the BIs addressed by the BLA systems to the BLA systems whenever a single or plurality of branch target addresses is obtained from a single or plurality of BLA branch prediction units in the BLA systems or a single or plurality of interrupt processing units in the  backend microprocessors; decode the fetched BIs for fetching the associated non-BIs and for  of comparing [[with]] the branch prediction operations with NIs fetched and decoded in [[the]] non-BI fetch units and [[the]] non-BI decode units by identifying any BIs required to be predicted for their branch operations and branch target locations with the branch prediction information forwarded to the BLA branch prediction units; initiate next BI and non-BI prefetch and fetch operations according to the branch prediction results available to a single or plurality of clock cycles ahead for enhancing performance of the microprocessor by reducing taken-branch latencies; filter BIs representing a single or plurality of loops by the BI decode units and hold further BIs fetched in the BI fetch units while reissuing the same BIs representing the same single or plurality of loops to the BLA branch prediction units; eliminate recursive BI and non-BI prefetching and fetching operations from the BI and non-BI main memories to the  BLA systems via the BI/non-BI prefetch/fetch systems; decode the BIs to redirect the associated non-BIs fetched to a single or plurality of non-BI queues (BIQs) in the non-BI fetch units if the fetched non-BIs and/or NIs in the non-BIQ are changed; detect and process [[the]] disrupting operations of BI, non-BI, and/or NI fetch, decode, and/or execution orders, BI program counters (BPCs), non-BI program counters (non-BPCs), and/or other program counters (NPCs) to [[the]] stacks in order to resume [[the]] disrupted operations of the BIs, non- a next non-BIs are fetched or whenever [[the]] first NIs of the associated non-BIs are fetched; and repeat resetting and increasing the values of the non-BPCs and/or NPCs until [[the]] next non-BIs and/or the last NIs of the non-BIs are fetched. 
2. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 1, wherein the BI disassembling is operable to: disassemble BIs from the software and/or assembly program by creating a BI for representing a segment of the NIs in continuous execution order in the program; disassemble a single or plurality of loops from the software and/or assembly program by creating a BI for representing the single or plurality of loops; disassemble unconditional flow control instructions including unconditional jumps, subroutine callers and/or returners from the software and/or assembly program by creating associated BIs for undisrupted BI prefetch and/or fetch; comprise an opcode and a single or plurality of information fields containing location information of a first NI of the segment in each BI; assign different opcodes used in the NIs found the software and/or assembly program to the BIs; identify number of the NIs encapsulated in a BI in an additional field in the BI; distinguish the last NI in the non-BIs assembled by  by assigning  a different bit value of the last NI from  a bit value of the other NIs and storing the associated bits and NIs in  a dedicated main non-BI memory; disassemble non-BIs from the software and/or assembly program by creating a non-BI for representing a segment of the variable-length NIs in continuous execution order in the program; disassemble a single or plurality of loops from the software and/or assembly program by creating a non-BI for representing the single or plurality of loops comprising a single or plurality of segments of the variable-length NIs; disassemble unconditional flow control instructions including unconditional jumps, subroutine callers and/or returners from the software and/or assembly program by creating associated non-BIs for undisrupted non-BI prefetch and/or fetch; compose a non-BI with [[the]] NIs and associated information of the BI; disassemble NIs representing a segment of the fixed-length NIs in continuous execution order from the software and/or assembly program; and disassemble NIs representing a single or plurality of loops comprising the fixed-length NIs from the software and/or assembly program. 
3. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 1, wherein the single or plurality of dynamic BI/non-BI assembling and delivering systems further comprises: a single or plurality of BI/non-BI memory systems; a single or plurality of BI/non-BI prefetch/fetch systems; and a single or plurality of the BLA systems; wherein the apparatus for producing the dynamic BI/non-BI assembling and delivering systems is operable to: assemble the non-BI program stored in the non-BI memories via the non-BI caches according to the associated BI program stored in [[the]] BI memories and caches after delivering BIs to the BI/non-BI prefetch/fetch systems during [[the]] BI  more quickly accessible caches and main memories in the BI/non-BI memory systems; prefetch and/or fetch sequentially and/or concurrently the BI/non-BIs addressed by [[the]] associated BPCs and/or non-BPCs in the BI/non-BI prefetch/fetch systems via the BI and/or non-BI memory systems; fetch the BIs from [[the]] locations addressed by the BPCs in the BI fetch/decode units whenever the associated BPCs in the BI fetch/decode units are updated with new NPC values by decoding the fetched BI with the BI fetch/decode units; fetch the BIs from the locations received by the NPC values from the BLA systems whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units; fetch the BIs from the locations addressed by the interrupt processing units in the backend microprocessors; fetch variable-length NIs from the NPC values stored in [[the]] NPCs in the non-BI fetch units; provide a single or plurality of new non-BPC values for fetching [[the]] associated non-BIs to the non-BI fetch units and to non-BPCs by decoding the fetched BIs; store the non-BIs in the sequentially, concurrently, and/or a plurality of times more quickly accessible a termination value of the last NIs of the non-BIs are prefetched; prefetch variable-length NIs by the NPC values stored in the NPCs in the non-BI prefetch units; update  a single or plurality of NPC values stored in the non-BPCs for fetching the next non-BIs; fetch non-BIs before decoding a single or plurality of non-BIs and/or NIs; transmit [[the]] decode results of the fetched non-BIs and/or NIs to the backend processing engines in the backend microprocessors; store the BIs fetched from the BI/non-BI memory systems via the BI/non-BI prefetch/fetch systems in [[the]] BIQs in [[the]] BI fetch units; update [[the]] next BI addresses to the BPCs in the BI fetch units if the current BIs do not represent any branch instructions fetched; update the BPCs with a single or plurality of addresses of the BIs at the branch target locations if the current BIs represent the branch instructions fetched; fetch BIs from the BIQs to the BI decode units if the BIQs are used; decode the fetched BIs from the BIQs or directly forwarded from the BI fetch units at the BI decode units; decode the BIs to redirect [[the]] associated non-BIs fetched to the non-BIQs in the non-BI fetch units if the fetched non-BIs in the non-BIQs are changed at the BI decode units; screen any BIs required to have predicted by the BI decode units; forward [[the]] information for branch prediction to the BLA branch prediction units; initiate the branch prediction of the BIs received from the BI decode units within a single or plurality  of comparing BLA branch prediction units; eliminate recursive BI and non-BI prefetching and fetching operations from the BI/non-BI memory systems to the BLA systems via the BI/non-BI prefetch/fetch systems; detect and process [[the]] disrupted BI and non-BI fetch, decode, and/or execution orders; push the current BPCs, non-BPCs, and/or NPCs to the stacks in order to resume the disrupted BI, non-BI, and/or NI operations; update new NPC values to the BPCs, non-BPCs, and/or NPCs; prefetch and fetch the BI, non-BI, and/or NIs from the disrupted locations in the program; retrieve the values of the BPCs, non-BPCs, and/or NPCs stored in the stacks to the BPCs, non-BPCs and/or NPCs after the disrupted operations are completed; reset a single or plurality of values of the non-BPCs and/or values of NPCs whenever [[the]] last NIs of the associated non-BIs are fetched; increase the values of the non-BPCs and/or NPCs whenever non-BIs and/or NIs of the next non-BIs are fetched; reset the values of the non-BPCs and/or NPCs whenever the first NIs of [[the]] associated non-BIs are fetched; increase the values of the non-BPCs and/or the values of NPCs whenever non-BIs and/or NIs of the same non-BIs are fetched; and continue [[for]] updating the non-BPCs and/or NPCs until the next non-BIs and/or the last NIs of the non-BIs are fetched. 

The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 3, wherein the single or plurality of BI/non-BI memory systems further comprises: a single or plurality of BI memories; a single or plurality of levels of BI caches; a single or plurality of non-BI memories; and a single or plurality of levels of non-BI caches; wherein the BI/non-BI memory system is operable to: allocate the BIs in the BI program and non-BIs in the non-BI program to [[the]] different locations of the sequentially, concurrently, and/or a plurality of times more quickly accessible caches and main memories separately; access [[the]] same or different sizes of [[the]] same or different numbers of banks from the levels of the caches in the sequentially, concurrently, and/or a plurality of times more quickly accessible BI and non-BI caches and main memories if necessary; prefetch non-BIs concurrently by allocating the NIs of [[the]] consecutive BIs to the different banks in the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI caches and main memories; store  a non-BI located right after a branch instruction in the program to  a different bank where the non-BIs are located at the branch target locations of the branch instructions for the concurrent prefetch and/or fetch; store the non-BIs to [[the]] different banks of the non-BI main memories in  a circular manner for reassembling the NIs from the associated non-BIs; store the BIs to [[the]] different locations of the sequentially, concurrently, and/or a plurality of times more quickly accessible BI main memories; access [[the]] same or different sizes of [[the]] a same or different number of banks from a single or plurality of the sequentially, concurrently, and/or a plurality of times more quickly accessible BI main memories during [[the]] BI assembling and delivering a same or different number of banks in the levels of the caches in the sequentially, concurrently, and/or a plurality of times more quickly accessible BI caches during [[the]] BI assembling and delivering more quickly accessible [[the]] levels of BI caches; access [[the]] same or different sizes of  a same or different number of banks from a single or plurality of the sequentially, concurrently, and/or a plurality of times more quickly accessible BI caches; store a single or plurality of BIs to a single or plurality of BI prefetch and decode units, a single or plurality of BI fetch and decode units, and/or a single or plurality of BLA systems; store the non-BIs and/or NIs in the non-BI program to [[the]] different locations of the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI main memories; access [[the]] same or different sizes of  a same or different number of banks from a single or plurality of the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI main memories during [[the]] non-BI assembling and delivering a same or different number of banks in a single or plurality of levels of the caches in the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI caches; store the non-BI and/or NIs to [[the]] different locations of the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI caches at a single or plurality of levels a same or different number of banks from a single or plurality of the sequentially, concurrently, and/or a plurality of times more quickly accessible non-BI caches during 
5. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 3, wherein the single or plurality of BI/non-BI prefetch/fetch systems further comprises: a single or plurality of BI prefetch and decode units; a single or plurality of prefetch BPCs; a single or plurality of BI fetch and decode units; a single or plurality of fetch BPCs; a single or plurality of non-BI prefetch units; a single or plurality of prefetch non-BPCs; a single or plurality of non-BI fetch units; and a single or plurality of fetch non-BPCs; wherein the apparatus for producing the single or plurality of BI/non-BI prefetch/fetch systems is operable to: assemble [[the]] non-BIs stored in the non-BI main memories via the non-BI caches according to the associated BIs stored in the BI main memories and caches after delivering BIs to the BI/non-BI prefetch/fetch systems during [[the]] BI/non-BI assembling and delivering backend microprocessors; terminate current BI prefetch operations after prefetching BIs in two  a precise BI prefetch, when [[the]] conditional BIs in the program representing any conditional branch instructions requiring branch prediction are detected; decode the prefetched BIs to provide new non-BPC values for prefetching [[the]] associated non-BIs to the non-BI prefetch units and non-BPCs and/or to provide the NPC values stored in the NPCs in the non-BI prefetch units for prefetching variable-length NIs; fetch the BIs from [[the]] locations addressed by the program counters in the BI fetch/decode units whenever [[the]] associated BPCs in the BI fetch/decode units are updated with new NPC values by decoding the fetched BIs with the BI fetch/decode units or by receiving the NPC values from the BLA systems; receive the new NPC values for fetching BIs from the BLA systems whenever a branch target address is obtained via the BLA branch prediction units in the BLA systems or the interrupt processing units in the backend microprocessors; decode the fetched BIs to provide a new non-BPC values for fetching the associated non-BIs to the non-BI fetch units and non-BPCs and/or to provide the NPC values stored in the NPCs in the non-BI fetch units for fetching variable-length NIs; store the fetched BIs in BIQs or forward to the BI decode units via the BI fetch units; screen any BIs required to be predicted their branch operations and branch target locations; forward [[the]] information for branch prediction to the BLA branch prediction units; initiate the branch prediction operations of the BIs received within a single or plurality of clock cycles ahead of comparing BLA systems via the BI/non-BI prefetch/fetch systems. 
6. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 5, wherein the single or plurality of BI prefetch and decode/fetch units is operable to: prefetch [[the]] BIs addressed by [[the]] associated BPCs via the BI/non-BI memory systems; prefetch [[the]] a BI representing a native branch target instruction from one path and [[the]] a BI located at [[the]] a next location in the BI program from another path; prefetch continuously a BI representing a native unconditional branch instruction providing their branch target address from [[the]] a branch target location of the BI; discard unconditional BIs after obtaining its branch target locations in order not to fetch the unconditional BIs to the backend microprocessors via the BLA systems; obtain branch target addresses from various branch predictors, using; fetch sequentially and/or  backend microprocessors; fetch variable-length NIs from the NPC values stored in the NPCs in the non-BI fetch units; provide a single or plurality of addresses for sequentially and/or concurrently fetching the BIs from the BI memories via the levels of BI caches; receive a single or plurality of NPC values from the BLA systems for resuming a single or plurality of BI fetch operations[[;]]. 
7. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 5, wherein the single or plurality of non-BI prefetch/fetch units is operable to: prefetch [[the]] non-BIs from [[the]] locations addressed by [[the]] program counters in the non-BI prefetch units whenever [[the]] associated BIs are prefetched by the BI prefetch/decode units; prefetch [[the]] non-BIs addressed by [[the]] non-BPCs by accessing [[the]] initial locations of the NIs in the nonBIs; prefetch [[the]] other NIs consecutively located in [[the]] same non-BIs until [[the]] termination values of [[the]] a last NIs of the non-BIs are prefetched; prefetch variable-length NIs by the NPC values stored in the NPCs in the non-BI prefetch units; update the single or plurality of NPC values stored in the non-BPCs for prefetching [[the]] next non-BIs; provide a single or BLA and/or NI prefetch operations; fetch sequentially and/or concurrently [[the]] non-BI and/or NIs addressed by [[the]] associated non-BPCs from the non-BI memories via the levels of non-BI caches; fetch [[the]] non-BI and/or NIs from [[the]] locations addressed by [[the]] program counters in the non-BI fetch units whenever [[the]] associated non-BPCs in the non-BI fetch units are updated with new NPC values by decoding the fetched BIs with the BI fetch/decode units; fetch the non-BI and/or NIs from [[the]] locations received by the NPC values from the BLA systems whenever a branch target address is obtained via the BLA branch prediction units in the BLA systems; fetch the non-BI and/or NIs from [[the]] locations addressed by [[the]] interrupt processing units in the  backend microprocessors; fetch the non-BI and/or NIs from [[the]] locations addressed by the backend processing engines in the microprocessors for correcting mispredicted branches; fetch variable-length NIs from the NPC values stored in the NPCs in the non-BI fetch units; provide a single or plurality of addresses for sequentially and/or concurrently fetching the non-BI and/or NIs from the non-BI memories via the levels of non-BI caches; and receive a single or plurality of NPC values from the BLA systems for resuming a single or plurality of non-BI and/or NI fetch operations. 
8. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 3, wherein the single or plurality of BLA systems further comprises: a  of comparing with the branch prediction operations with NIs fetched and decoded in the non-BI fetch units and the non-BI decode units; initiate next BI and non-BI prefetch and fetch operations according to [[the]] branch prediction results available a plurality of clock cycles ahead for enhancing performance of the microprocessor by reducing taken-branch latencies; filter BIs representing a single or plurality of loops by the BI decode units and hold further BIs fetched in the BI fetch units while reissuing a same single or plurality of loops to the BLA branch prediction units; eliminate recursive BI and non-BI prefetching and fetching operations from the BI/non-BI memory systems to the BLA systems via the BI/non-BI prefetch/fetch systems; decode the BIs to redirect [[the]] associated non-BI and/or NIs fetched to the non-BIQs in the non-BI fetch units if the fetched non-BIs and/or NIs in the non-BIQs are changed; detect and process [[the]] disrupted operations of BI, non-BI, and/or NI fetch, decode, and execution orders a stack in order to resume the disrupted operations of the BIs, non-BIs, and/or NIs; update new NPC values to the BPCs in the BI fetch units and/or non-BPCs and/or NPCs in the non-BI fetch units to prefetch and/or fetch the BIs, non-BIs, and/or NIs from [[the]] disrupted locations; restore values of the BPCs, non-BPCs, and/or NPCs stored in the stack to the BPC and/or non-BPC and/or NPC; reset values of the non-BPCs and/or values of NPCs whenever [[the]] last NIs of the associated non-BIs are fetched; increase the values of the non-BPCs and/or NPCs whenever a non-BI and/or a NI of [[the]] a next non-BI are fetched or whenever [[the]] first NIs of [[the]] associated non-BIs are fetched; repeat resetting and increasing the values of the non-BPCs and/or NPCs until [[the]] next non-BIs and/or [[the]] last NIs of the non-BIs are fetched; transmit [[the]] new NPC values for prefetching BIs to the BI memories and/or caches whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units in the BLA systems or the interrupt processing units in the  backend microprocessors; and transmit the new NPC values for fetching BIs to the BI memories and/or caches whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units in the BLA systems or the interrupt processing units in the backend microprocessors. 
9. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 8, wherein the single or plurality of BI fetch units is operable to: fetch a single or plurality of BIs from [[the]] locations received by the BPCs from the BI caches and/or memories via the BI prefetch and fetch systems; fetch BIs from the BIQs to the BI decode units if the BIQs  a same BI fetch order if the BIQs are used; forward the fetched BIs in the BIQs to the BI decode units in the BLA systems if the BIQs are used; adjust access pointers of the BIQs for writing next fetched BIs to and reading next decoded BIs from the BIQs; update [[the]] next BI addresses to the BPCs in the BI fetch units if [[the]] current BIs do not represent any branch instructions fetched; update the BPCs with a single or plurality of addresses of the BIs at [[the]] branch target locations if [[the]] current BIs represent [[the]] branch instructions fetched; receive [[the]] branch prediction results available a single or plurality of clock cycles ahead from the BLA branch prediction units; receive a single or plurality of NPC values of BPCs for performing [[the]] disrupted operations of the BI fetch and/or decode orders that occurred in microprocessors; update new NPC values to the BPCs to prefetch and/or fetch the BIs from [[the]] disrupted locations; restore NPC values of the BPC stored in [[the]] a stack to the BPCs; forward again the [[same]] fetched BIs representing a single or plurality of loops in BIQs to the BI decode units according to [[the]] branch prediction results received; and hold [[the]] BI fetch operations for fetching any BIs from the BI prefetch/fetch systems whenever forwarding the [[same]] fetched BIs representing a single or plurality of loops in BIQs to the BI decode units. 
10. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 8, wherein the single or plurality of BI decode units is operable to: receive a single or plurality of  hold a single or plurality of current BI addresses to fetch the BIs from the BI caches and/or memories via the BI prefetch and fetch systems to the BI fetch units in the BLA systems; update [[the]] a single or  a single or plurality of addresses of the BIs at the branch target locations if [[the]] current BIs represent the branch instructions fetched; update values of the single or plurality of current or next BPCs to [[the]] stacks in order to resume [[the]] disrupted BI operations; and retrieve the NPC values stored in the stacks to the BPCs after the disrupted operations are completed. 
11. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 8, wherein the single or plurality of BLA branch prediction units is operable to: receive [[the]] information for branch prediction from the BI decode units; access other information for branch prediction from a single or plurality of other a branch predictor and a history table; produce [[the]] new NPC values for prefetching and fetching BIs from the BLA systems whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units in the BLA systems; transmit the new NPC values for prefetching and fetching BIs to the BI fetch units whenever a single or plurality of branch target addresses is produced; and update [[the]] necessary information for branch prediction to [[the]] associated sub-units including the branch predictor and history table. 
12. (Currently Amended) The apparatus for producing a (BLA) instruction disassembling, assembling, and delivering system of claim 8, wherein the single or plurality of non-BI fetch/decode units is operable to: fetch sequentially and/or concurrently the non-BIs and/or NIs addressed by [[the]] associated non-BPCs and/or NPCs from the non-BI memories via the levels of non-BI caches; fetch the non-BIs  backend microprocessors; fetch the non-BIs and/or NIs from [[the]] locations addressed by [[the]] backend processing engines in the  backend microprocessors for correcting mispredicted branches; fetch variable-length NIs from the NPC values stored in the NPCs in the non-BI fetch units; fetch non-BIs and/or NIs from the non-BIQs and/or NIQs to the non-BI decode units if the non-BIQs are used; store the fetched non-BIs and/or NIs to a single or plurality of entries of the non-BIQs and/or NIQs in [[the]] a same non-BI and/or NI fetch order if the BIQs are used; store the fetched NIs to a single or plurality of entries of the NIQs in [[the]] a same NI fetch order if the BIQs are not used; forward the fetched non-BIs and/or NIs in the non-BIQs and/or NIQs to the non-BI decode units in the BLA systems if the BIQs are used; adjust access pointers of the non-BIQs and/or NIQs for writing next fetched non-BIs and/or NIs to and reading next decoded non-BIs and/or NIs from the non-BIQs and/or NIQs; update [[the]] next non-BI and/or NI addresses to the non-BPCs and/or NPCs in the non-BI fetch units if the current non-BIs and/or NIs do not represent any branch instructions fetched; update the non-BPCs and/or NPCs with a single or plurality of addresses of the non-BIs and/or NIs at the branch target locations if the current non-BIs and/or NIs represent the branch  a stack to the non-BPCs and/or NPCs; forward again [[the]] a same fetched non-BI and/or NIs representing a single or plurality of loops in the nonBIQs and/or NIQs to the decode units according to the branch prediction results received; hold the non-BI and/or NI fetch operations for fetching any non-BIs and/or NIs from the non-BI prefetch/fetch systems whenever forwarding the same fetched non-BIs and/or NIs representing a single or plurality of loops in the non-BIQs and/or NIQs to the non-BI decode units; receive a single or plurality of fetched non-BIs and/or NIs from the non-BI fetch units in the BLA systems; decode the fetched non-BIs and/or native conditional branch instructions to provide new values of the non-BPCs and/or NPCs for fetching the non-BI and/or fixed- and variable-length NIs to the non-BI fetch units; screen any non-BIs and/or NIs required to be predicted their branch operations and branch target locations if any BIs are not fetched; forward [[the]] information for branch prediction to the non-BI and/or native branch prediction units if any BIs are not fetched; filter non-BIs and/or NIs representing a single or plurality of loops while forwarding [[the]] same non-BIs and/or NIs representing the [[same]] single or plurality of loops to the non-BI and/or  hold a single or plurality of current non-BI and/or NI addresses to fetch the non-BIs and/or NIs from the non-BI caches and/or memories via the non-BI prefetch and fetch systems to the non-BI fetch units in the BLA systems; update [[the]] a single or plurality of next non-BI and/or NI addresses if [[the]] current non-BIs and/or NIs do not represent any branch instructions fetched; update the single or plurality of addresses of the non-BIs and/or NIs at [[the]] branch target locations if the current non-BIs and/or NIs represent [[the]] branch instructions fetched; update a single or plurality of current or next non-BPCs[[']] and/or NPCs[[']] values to [[the]] stacks in order to resume [[the]] disrupted non-BI and/or NI operations; retrieve the NPC values stored in the stacks to the non-BPCs and/or NPCs after the disrupted operations are completed; fetch a single or plurality of NIs fetched sequentially or concurrently from the non-BI memories and caches via the non-BI prefetch/fetch  hold a single or plurality of current NI addresses to fetch the NIs from the non-BI caches and/or memories via the non-BI prefetch and fetch systems to the non-BI fetch units in the BLA systems if any BIs are not fetched; update [[the]] a single or plurality of next NI addresses if [[the]] current NIs do not represent any branch instructions fetched if any BIs are not fetched; update the single or plurality of addresses of the NIs at [[the]] branch target locations if [[the]] current NIs represent the branch instructions fetched if any BIs are not fetched; update a single or plurality of current or next NPCs' values to [[the]] stacks in order to resume [[the]] disrupted NI operations if any BIs are not fetched; and retrieve the NPC values stored in the stacks to the NPCs after the disrupted operations are completed if any BIs are not fetched. 
13. (Currently Amended) The apparatus for producing a BLA disassembling, assembling, and delivering system of claim 1, wherein the single or plurality of backend microprocessors comprises: a single or plurality of interrupt processing units; a single or plurality of stacks; and a single or plurality of backend processing engines; wherein the apparatus for producing the single or plurality of backend microprocessors is operable to: receive [[the]] decode results of the fetched non-BIs and/or NIs from the non-BI decode units to the backend processing engines in the backend microprocessors; initiate a single or plurality of disrupted operations
14. (Currently Amended) A method comprising: disassembling, by a branch look-ahead (BLA) instruction (BI) and non-BI disassembling system, [[the]] native instructions (NIs) in a software and/or assembly program to a BI program and a non-BI program; eliminating, by the BI and non-BI disassembling system, native branch instructions used in the software and/or assembly program; composing, by the BI and non-BI disassembling system, BIs in the BI program comprising other BIs and non-disassembled NIs; composing, by the BI and non-BI disassembling system, a single or plurality of BIs representing a single or plurality of levels of loops in the software and/or assembly program; composing, by the BI and non-BI disassembling system, non-BIs in the non-BI program comprising other non-BIs and non-disassembled NIs; s and non-BIs to [[the]] different locations of [[the]] sequentially, concurrently, and/or a plurality of times more quickly accessible caches and main memories; assembling, by the dynamic BI/non-BI assembling and delivering systems, the non-BI program stored in [[the]] non-BI memories via [[the]] non-BI caches according to [[the]] an associated BI program stored in [[the]] BI memories and caches; delivering, by the dynamic BI/non-BI assembling and delivering systems, BIs to [[the]] BI/non-BI prefetch/fetch systems; obtaining, by the dynamic BI/non-BI assembling and delivering systems, a single or plurality of branch target addresses via [[the]] BLA branch prediction units in [[the]] BLA systems or [[the]] interrupt processing units in [[the]] backend microprocessors; receiving, by the dynamic BI/non-BI assembling and delivering systems, [[the]] new native program counter (NPC) values for prefetching BIs from the BLA systems; updating, by the BI and non-BI prefetch and fetch systems, [[the]] associated BI program counters (BPCs) in [[the]] BI prefetch/decode units with new NPC values obtained by decoding [[the]] prefetched BIs with the BI prefetch/decode units or by receiving [[the]] NPC values from the BLA systems; prefetching, by the BI and non-BI prefetch and fetch systems, the BIs from [[the]] locations addressed by [[the]] program counters in the BI prefetch/decode units; prefetching, by the BI and non-BI prefetch and fetch systems, BIs in two different paths for [[the]] precise BIs prefetching, when [[the]] a conditional BI representing any native conditional branch instructions requiring branch prediction is detected; terminating, by the BI and non-BI prefetch and fetch systems,  are updated with new NPC values by decoding [[the]] fetched BIs with the BI fetch/decode units or by receiving the NPC values from the BLA systems; receiving, by the BI and non-BI prefetch and fetch systems, [[the]] new NPC values for fetching BIs from the BLA systems whenever a branch target address is obtained via the BLA branch prediction units in the BLA systems or [[the]] interrupt processing units in the backend microprocessors; decoding, by the BI and non-BI prefetch and fetch systems, the fetched BIs to provide new non-BPC values for fetching [[the]] associated non-BIs to [[the]] non-BI fetch units and non-BPCs and/or to provide [[the]] values stored in the NPCs in the non-BI fetch units for fetching variable-length NIs; storing, by the BLA systems, the fetched BIs in [[the]] BI queues (BIQs) or forwarding to the BI decode units via the BI fetch units; screening, by the BI decode units, any BIs required to be predicted their branch operations and branch target locations; forwarding, by the BI decode units, [[the]] information for branch prediction to the BLA branch prediction units; initiating, by the BLA branch prediction units, [[the]] branch prediction operations of [[the]] BIs received within a single or plurality of clock cycles ahead of comparing [[with]] the branch prediction operations  a same single or plurality of loops to the BLA branch prediction units; eliminating, by the BLA systems, recursive BI and non-BI prefetching and fetching operations from [[the]] BI/non-BI memory systems to the BLA systems via the BI/non-BI prefetch/fetch systems; decoding, by the BI decode units, the BIs to redirect [[the]] associated non-BIs fetched to [[the]] non-BIQs in the non-BI fetch units if the fetched non-BIs and/or NIs in the non-BIQs are changed; detecting and processing, by the BLA systems, [[the]] disrupting operations of the BI, non-BI, and/or NI fetch, decode, and/or execution orders. 
15. (Currently Amended) The method of claim 14, wherein theNI queues (NIQs) for NIs; a single or plurality of NPCs for NIs; and a single or plurality of non-BI decode units; wherein the single or plurality of BLA systems is operable to: store [[the]] fetched BIs to BIQs or forward to the BI decode units via the BI fetch units; screen any BIs required to be predicted their branch operations and branch target locations; forward [[the]] information for branch prediction to the BLA branch prediction units; initiate [[the]] branch prediction operations of [[the]] BIs received within a single or plurality of clock cycles ahead of comparing a same single or plurality of loops to the BLA branch prediction units; eliminate recursive BI and non-BI prefetching and fetching operations from the BI/non-BI memory systems to the BLA systems via the BI/non-BI prefetch/fetch systems; decode [[the]] BIs to redirect [[the]] associated non-BIs and/or NIs fetched to the non-BIQs in the non-BI fetch units if [[the]] fetched non-BIs and/or NIs in the non-BIQs are changed; detect and process [[the]] disrupted operations of BI, non-BI, and/or NI fetch, decode, and execution orders a stack in order to resume the disrupted operations of the BI, non-BI, and/or NIs; update new NPC values to the BPCs in the BI fetch units and/or non-BPCs and/or NPCs in the non-BI fetch units to prefetch and/or fetch the BI, non-BI, and/or NIs from [[the]] disrupted locations; restore values of the BPCs, non-BPCs, and/or NPC stored in the stack to the BPC and/or non-BPC and/or NPC; reset values of the non-BPCs and/or values of NPCs whenever [[the]] last NIs of [[the]] associated non-BIs are fetched; increase [[the]] values of the non-BPCs and/or NPCs whenever a non-BI and/or a NI of [[the]] a next non-BI are fetched or whenever [[the]] first NIs of [[the]] associated non-BIs are fetched; repeat resetting and increasing [[the]] values of the non-BPCs and/or NPCs until [[the]] next non-BIs and/or [[the]] last NIs of the non-BIs are fetched; transmit [[the]] new NPC values for prefetching BIs to the BI memories and/or caches whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units in the BLA systems or the interrupt processing units in the backend microprocessors; and transmit [[the]] new NPC values for fetching  backend microprocessors. 
16. (Currently Amended) The method of claim 15, wherein the  are operable to: fetch a single or plurality of BIs from [[the]] locations received by the BPCs from the BI caches and/or memories via the BI prefetch and fetch systems; fetch BIs from the BIQs to the BI decode units if the BIQs are used; store the fetched BIs to a single or plurality of entries of the BIQs by [[the]] a same BI fetch order if the BIQs are used; forward the fetched BIs in the BIQs to the BI decode units in the BLA systems if the BIQs are used; adjust access pointers of the BIQs for writing next fetched BIs to and reading next decoded BIs from the BIQs; update the next BI addresses to the BPCs in the BI fetch units if the current BIs do not represent any branch instructions fetched; update the BPCs with a single or plurality of addresses of the BIs at the branch target locations if the current BIs represent [[the]] branch instructions fetched; receive [[the]] branch prediction results available a single or plurality of clock cycles ahead from the BLA branch prediction units; receive a single or plurality of NPC values of BPCs for performing [[the]] disrupted operations of the BI fetch and/or decode orders a stack to the BPCs; forward again [[the same]] fetched BIs representing a single or plurality of loops in BIQs to the BI decode units according to  a same plurality of entries of a single BIQ or to [[the]] a same plurality of single entry BIQs; fetch a single scaled BI per BI fetch cycle in the BI fetch order to a single entry of BIQ; fetch a plurality of scaled BIs per BI fetch cycle in the BI fetch order to [[the]] a same plurality of entries of a single BIQ or to [[the]] a same plurality of single entry BIQs;  hold a single or plurality of current BI addresses to fetch the BIs from the BI caches and/or memories via the BI prefetch and fetch systems to the BI fetch units in the BLA systems; update [[the]] a single or plurality of next BI addresses if [[the]] current BIs do not represent any branch instructions fetched; update [[the]] a single or plurality of addresses of the BIs at the branch target locations if [[the]] current BIs represent [[the]] branch instructions fetched; update values of [[the]] a single . 
17. (Currently Amended)  The method of claim 14, wherein the are operable to: receive [[the]] information for branch prediction from the BI decode units; access other information for branch prediction from a single or plurality of other useful units a branch predictor and a history table; produce [[the]] new NPC values for prefetching and fetching BIs from the BLA systems whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units in the BLA systems; transmit the new NPC values for prefetching and fetching BIs to the BI fetch units whenever a  a branch predictor and a history table. 
18. (Currently Amended)The method of claim 14, wherein [[the]] a single or plurality of non-BI fetch/decode units is operable to: fetch sequentially and/or concurrently the non-BIs and/or NIs addressed by [[the]] associated non-BPCs and/or NPCs from the non-BI memories via the levels of non-BI caches; fetch the non-BIs and/or NIs from [[the]] locations addressed by [[the]] program counters in the non-BI fetch units whenever [[the]] associated non-BPCs and/or NPCs in the non-BI fetch units are updated with new NPC values by decoding [[the]] fetched BIs with the BI fetch units; fetch the non-BIs and/or NIs from [[the]] locations received by [[the]] NPC values from [[the]] branch prediction units whenever a single or plurality of branch target addresses is obtained via the BLA branch prediction units; fetch the non-BIs and/or NIs from [[the]] locations addressed by [[the]] interrupt processing units in [[the]] backend microprocessors; fetch the non-BIs and/or NIs from [[the]] locations addressed by [[the]] backend processing engines in the  backend microprocessors for correcting mispredicted branches; fetch variable-length NIs from the NPC values stored in the NPCs in the non-BI fetch units; fetch non-BIs and/or NIs from the non-BIQs and/or NIQs to the non-BI decode units if the non-BIQs are used; store the fetched non-BIs and/or NIs to a single or plurality of entries of the non-BIQs and/or NIQs in [[the]] a same non-BI and/or NI fetch order if the BIQs are used; store the fetched NIs to a single or plurality of entries of the NIQs in [[the]] a same NI fetch order if the BIQs are not used; forward the fetched non-BIs and/or NIs in the non-BIQs and/or NIQs to the non-BI  a stack to the non-BPCs and/or NPCs; forward again [[the]] a same fetched non-BI and/or NIs representing a single or plurality of loops in the non-BIQs and/or NIQs to the non-BI decode units according to [[the]] branch prediction results received; hold the non-BI and/or NI fetch operations for fetching any non-BIs and/or NIs from the non-BI prefetch/fetch systems whenever forwarding the same fetched non-BIs and/or NIs representing a single or plurality of loops in the non-BIQs and/or NIQs to the non-BI decode units; fetch a single or plurality of non-BIs and/or NIs fetched sequentially or concurrently from the non-BI memories and caches via the non-BI  a same plurality of entries of a single non-BIQ or to [[the]] a same plurality of single entry non-BIQs; fetch a single scaled non-BI per non-BI fetch cycle in the non-BI fetch order to a single entry of non-BIQ for variable-length NIs; fetch a plurality of scaled non-BIs per non-BI fetch cycle in the non-BI fetch order to [[the]] a same plurality of entries of a single non-BIQ or to [[the]] a same plurality of single entry non-BIQs for variable-length NIs;  hold a single or plurality of current non-BI and/or NI addresses to fetch the non-BIs and/or NIs from the non-BI caches and/or memories via the non-BI prefetch and fetch systems to the non-BI fetch units in the BLA systems; update the single or plurality of next non-BI and/or NI addresses if the current non-BIs and/or NIs do not represent any branch instructions fetched; update the single or plurality of addresses of the non-BIs and/or NIs at [[the]] branch target locations if [[the]] current non-BIs and/or NIs represent [[the]] branch instructions fetched; update a single or plurality of current or next non-BPCs' and/or NPCs' values to [[the]] stacks in order to resume the disrupted non-BI and/or NI operations; retrieve the NPC values stored in the stacks to the non-BPCs and/or NPCs after the disrupted operations are completed;  a same plurality of entries of a single NIQ or to [[the]] a same plurality of single entry NIQs for variable-length NIs;  hold a single or plurality of current NI addresses to fetch the NIs from the non-BI caches and/or memories via the non-BI prefetch and fetch systems to the non-BI fetch units in the BLA systems if any BIs are not fetched; update [[the]] a single or plurality of next NI addresses if [[the]] current NIs do not represent any branch instructions fetched if any BIs are not fetched; update [[the]] a single or plurality of addresses of the NIs at [[the]] branch target locations if [[the]] current NIs represent [[the]] branch instructions fetched if any BIs are not fetched; update a single or plurality of current or next NPCs' values to [[the]] stacks in order to resume [[the]] disrupted NI operations if any BIs are not fetched; retrieve the NPC values stored in the stacks to the NPCs after the disrupted  a same non-BIs and/or NIs representing [[the]] a same single or plurality of loops to the non-BI and/or native branch prediction units if any BIs are not fetched; and transmit [[the]] decoded information of the non-BIs and/or NIs to fetch [[the]] associated non-BIs and/or NIs from the non-BI prefetch/fetch systems to the non-BI fetch units if any BIs are not fetched or to the non-BIQs in the non-BI fetch units if the non-BIQs are used and any BIs are not fetched.

Allowable Subject Matter
Claims 1 – 18 contain allowable subject matter and would be allowed if the above issues are corrected.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The primary reason for the allowability of the claims in this application is the inclusion of the specific details of a disassembling system identifies blocks of instructions that do not require a prediction for a branch or flow control instruction, delivering branch lookahead instructions (BIs) to microprocessor(s) while delivering 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications and Patents 20160283243, 20170329608, 20180365012, 20140208039, 20170115988, 7441110, 10078514, 10379857, 9489205, 6167536, 5509130, 6047368, 7181597, 5742804, 9519586, 7269715, 10223090 describe pertinent instruction modifying mechanisms.
Foreign Patent Documents JP 2016528641 A, WO 2014113741 A1, WO 2016160630 A1 describe pertinent instruction modifying mechanisms.
'Increasing the Lookahead of Multilevel Branch Prediction' by Alexander V. Veidenbaum, copyright 1999, IEEE.
'Using a Lookahead Window in a Compaction-Based Parallelizing Compiler' by Toshio Nakatani et al., copyright 1990.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184